5 Case 2:20-mj-00801-DJA Document 10 Filed 09/18/20 Page 1of1

*

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT

 

 

 

for the FILED.
District of Nevada DATED: 2:45 p.m. September 8, 2020
; . _.___. FILED RECENS
United States of America ENTERED ___ SERMED MAC ISTRATE JUDGE
Vv. CLUNSEL/PARTIES GF ZECORD ;
) Case No. 2 mj-00801 -DJA

  

SEP 38 2020
)

 

 

ALEJANDRO AVALOS

 

 

 
 

 

 

BLERK US DISTRICT COU REC'D USMS D/NV
ULE! RT .
Defendant Te, DISTRICF OF NEVADA 2020 SEP 08, 3:46pm
" i Po

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) ALEJANDRO AVALOS 2
who is accused ofan offense or violation based on the following document fited with the court:

 

© Indictment © Superseding Indictment Ol information © Superseding Information x Complaint
Probation Violation Petition © Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

Depredation Againt Property of the United States — 18 U.S.C. §§ 1361 and 2

   
 

Date: 09/08/2020

issuing officer's sigjature

*

City and state: Las Vegas, NV The Honorable Daniel J. Albregts
“« . Vite, HN an . Printed name and title

 

 

Return

 

 

This warrant was received on (date) g gi Qo , and the person was arrested on (date) Q| ( of 2. 24>
at (city and state) CAS \JEZAS. NV .

Date: 9| tol sede yp

’ Arresting officer's signature

Feo

Printed name and litle

 

 

 
